ORDER
Maurice Davis, who is black and suffers from a traumatic brain injury, sued Jewish Vocational Service and the Illinois State Police for race discrimination after he was removed from his placement as a janitor with the ISP. See 42 U.S.C. § 2000e-2(a)(1); 42 U.S.C. § 1981. He also asserted a claim against both agencies for casting him in a false light, based on the ISP’s report to JVS that he is a felon, and sued the ISP for defamation and tortious interference with his employment contract. In a thorough order, the district court granted summary judgment on all claims for the defendants.
Proceeding pro se on appeal, Davis has submitted as his brief a medley of loose documents, the body of which amounts to a single paragraph — a purported statement of facts. He baldly asserts in his submission that he was defamed and falsely accused of being a felon, but nowhere does he develop any meaningful legal argument, with appropriate references to the record, as to why the district court erred in granting summary judgment. See Fed. R.App. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). We will construe a pro se litigant’s brief liberally, but we cannot construct arguments where there are none. Anderson, 241 F.3d at 545-46; see Fednav Int’l Ltd. v. Cont’l Ins. Co., 624 F.3d 834, 842 (7th Cir.2010).
Accordingly, the appeal is DISMISSED.